This is an action begun in the Appellate Court to review an order of the Industrial Board. See Warren v. Indiana Telephone Co. (1940), 217 Ind. 93, 26 N.E.2d 399. It has come to 1.  this court upon the certificate of the Chief Judge of the Appellate Court that: "Four judges of the Appellate Court having failed to concur in a judgment in the above entitled cause, the same is now, pursuant to § 4-209, Burns' 1933, § 1364, Baldwin's 1934, transferred to the Supreme Court."
The section of the statute referred to applies only to appeals, and the cases properly transferred to this court under the statute invoke the jurisdiction of this court to review for 2.  error. The case at bar has never been decided by any court, and this court has no original jurisdiction of such cases.
The case is ordered remanded to the Appellate Court.
NOTE. — Reported in 38 N.E.2d 569. *Page 352